UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials ¨Soliciting Material Under Rule 14a-12 POINT BLANK SOLUTIONS, INC (Name of Registrant as Specified in Its Charter) STEEL PARTNERS II, L.P. STEEL PARTNERS II GP LLC STEEL PARTNERS II MASTER FUND L.P. STEEL PARTNERS LLC WARREN G. LICHTENSTEIN JAMES R. HENDERSON TERRY R. GIBSON GENERAL MERRILL A. MCPEAK BERNARD C. BAILEY ROBERT CHEFITZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Steel Partners II, L.P. (“Steel Partners”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of its five director nominees at the 2008 annual meeting of stockholders (the “Annual Meeting”) of Point Blank Solutions, Inc. (the “Company”).Steel Partners has filed a revised proxy statement with the SEC with regard to the Annual Meeting. Item 1:On July 21, 2008, Steel Partners delivered the following letter to stockholders of the Company: ATTENTION POINT BLANK SOLUTIONS, INC. STOCKHOLDERS Vote the enclosed GOLD proxy card FOR Steel Partners’ Five Director Nominees July 21, Dear Fellow Stockholder: Steel Partners is one of the largest stockholders of Point Blank Solutions, Inc. (“Point Blank” or the “Company”), owning approximately 9.6% of its outstanding shares. We attempted back in 2007 to negotiate a transaction to acquire Point Blank that would provide a meaningful premium to all stockholders and an attractive and certain means for monetizing your investment, as opposed to the uncertainty and increasing risk offered by the current Board’s strategic direction. We even informed the Board that we would be willing to increase our offer price if our due diligence demonstrated additional value inherent in the Company.How did the Board respond?By telling us “point blank” that the only way they would enter into discussions or allow us to conduct due diligence was if we signed a non-disclosure agreement containing an unwarranted, onerous and uncustomary two-year standstill. REJECTION, DECEPTION AND DELAY BY THE POINT BLANK BOARD OF DIRECTORS In what perhaps can be best described as a brazen, banana-republic-like maneuver, the Company announced on April 8, 2008, less than two weeks before the date scheduled for the 2008 Annual Meeting, that it had decided to postpone the 2008 Annual Meeting for four months under the pretext of a strategic review process.What’s more, the Company even had the audacity to falsely state in a press release that we had requested this postponement. Our previous offers and attempts to negotiate a transaction were met at every turn with rejection, deception and delay on the part of the Point Blank Board.Rather than negotiate a transaction with us in good faith, the Point Blank Board chose to hide behind a chilling “standstill” knowing full well that we could not enter into any such provisions that would do away with our ability to take actions to protect our investment.It seems quite apparent to us, and we hope to you, that the strategic review process announced by the current Board was an excuse to delay the 2008 Annual meeting and was not designed to lead to or conclude in a value-maximizing transaction for the Company. DO NOT BE FOOLED! The postponement was a unilateral stunt pulled by a Board in fear of losing an election contest and was designed to block the democratic process, limit accountability and further entrench the Board and management team.This coupled with the Company’s false and disingenuous claims that we recommended and supported the postponement only confirmed for us what we have believed all along: This Board will say and do anything to entrench itself at the expense of its stockholders. The purported strategic review being facilitated by Wachovia Securities appears to be nothing short of an excuse to further delay the 2008 Annual Meeting and further entrench management. Ask yourself whether you believe this Board was truly serious about exploring alternatives to maximize stockholder value or whether the Board was more interested in disenfranchising stockholders?We think the answer is obvious. COME AUGUST 19, 2008, YOU WILL FINALLY BE ABLE TO DECIDE THE FUTURE OF YOUR COMPANY! More than three years have now passed since Point Blank held its last annual meeting.There is no telling how much longer the Board would have attempted to delay the 2008 Annual Meeting had we not petitioned the Delaware courts to compel the 2008 Annual Meeting be held and ensure that it is not further delayed.Come August 19, 2008, this Board will have to come out from behind its standstill and face the stockholder vote it has been desperately trying to evade.We urge you not to allow the mockery this Board has made of its fiduciary obligations to go unnoticed at the 2008 Annual Meeting.It is time to elect a Board that is truly committed to running a real process aimed at delivering an opportunity to maximize stockholder value at a substantial premium to the market price of the Company’s common stock. We have nominated a slate of five highly-qualified director nominees for election to the Board at the 2008 Annual Meeting.If elected, our nominees will ensure that you, the true owners of the Company, have a significant voice in the future of your investment. The nominees, if elected, are committed to maximizing stockholder value by seeking to sell Point Blank to the highest bidder. In accordance with their fiduciary duties, their priority would be to negotiate and consummate a transaction on the most favorable terms available to Point Blank stockholders. We are soliciting your support to elect the nominees at the Annual Meeting because we believe that unless stockholders take action by electing our nominees, the Board will continue down the current path of value destruction and deception, while paying little heed to the interests of the Company’s stockholders, its real owners. STOCKHOLDER VALUE CONTINUES TO ERODE UNDER THIS BOARD AND MANAGEMENT TEAM Over the past nine months, stockholder value has continued to erode under this Board and management team’s misguided strategic direction, and there does not appear to be an end in sight.The pressure to effectively compete has caused the Board to adopt an aggressive pricing and marketing strategy founded upon sacrificing profitability for growth. This strategy has proven to be ill-advised and has negatively impacted stockholder value. During its recent earnings call reporting results for the first quarter of 2008, Point Blank reported shrinking revenues, higher cost margins, and declining profitability.For the first quarter of 2008, the Company reported net sales of $49.9 million, representing an alarming 45.8% decline in revenues from the comparable period in 2007.On a sequential basis, sales fell 21.2% from the $63.3 million reported for the fourth quarter of 2007.With an adjusted EBITDA of only $1.8 million for the first quarter of 2008, the Company posted an 82.2% decline from the $10.1 million of adjusted EBITDA for the comparable period in 2007.On a sequential basis, adjusted EBITDA was down 52.2% from the $3.8 million reported for the fourth quarter of 2007. Adjusted EBITDA margins for the first quarter of 2008 were 3.6%, compared to 10.9% margins for the comparable period in 2007. Point Blank would have you believe thatthese declines are due to higher raw material costs and lower volumes in sales. While these factors are partly to blame, we believe it is clear and have been saying all along that the decline is being exacerbated by high cost margins, disproportional compensation packages, and management’s decision to push forward with its “aggressive pricing strategy.” Point Blank’s revenues for the second quarter of 2008 are anticipated to be lower compared to the prior year.In light of this poor performance and grim outlook for the current quarter, ask yourself whether it is acceptable for this Board to continue to bury its head in the sand and dismiss legitimate third party interest in acquiring the Company.Stockholders deserve the right to decide for themselves whether they would like to realize a significant, timely cash return without the risks attendant to Point Blank’s legacy issues and aggressive pricing strategy that the Company, itself, admits continue to have a negative impact on the Company’s margins. ARE THE CURRENT BOARD’S INTERESTS ALIGNED WITH YOURS? We believe the apparent lack of concern for stockholder value is clearly related to the fact that the current directors have little personal stake in the Company.
